Citation Nr: 0935658	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for a cardiovascular 
disorder, to include coronary artery disease with angina.

3.  Entitlement to service connection for a psychiatric 
disorder, to include an anxiety disorder with stress, claimed 
on a direct basis and as secondary to service-connected 
disabilities. 

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to November 
1963. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO).

Procedural history

In the May 2003 rating decision, the RO denied service 
connection for hearing loss, type II diabetes mellitus, 
anxiety disorder with stress, and coronary artery disease 
with angina.  The Veteran perfected an appeal as to those 
denials.

In November 2005, the Veteran presented testimony at a 
hearing which was conducted at the RO by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
prepared and is associated with the Veteran's VA claims 
folder.

In December 2006, the Board remanded these issues for further 
development.  In a June 2009 supplemental statement of the 
case (SSOC), the VA Appeals Management Center (AMC) continued 
the previous denials.  The case has been returned to the 
Board.


Issue no longer on appeal

In December 2006, the Board denied service connection for an 
eye disability, claimed on a direct basis and as secondary to 
type II diabetes mellitus.  That issue has therefore been 
resolved.  See 38 C.F.R. § 20.1100 (2008)


FINDINGS OF FACT

1.  Competent medical evidence indicates that type II 
diabetes mellitus and a cardiovascular disorder were not 
diagnosed in service or within one year after the Veteran's 
separation from active service.

2.  The competent medical evidence of record does not 
demonstrate the in-service incurrence or aggravation of a 
psychiatric disorder.

3.  The Veteran does not have any service-connected 
disabilities.

4.  The competent medical evidence of record does not support 
a finding that the Veteran currently has hearing loss.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A cardiovascular disorder was not incurred in or 
aggravated by service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A psychiatric disorder was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for type II 
diabetes mellitus; 
a cardiovascular disorder, to include coronary artery disease 
with angina; a psychiatric disorder, to include an anxiety 
disorder with stress, claimed on a direct basis and as 
secondary to service-connected disabilities; and hearing 
loss.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In December 2006, the Board remanded the Veteran's claims to 
obtain the Veteran's service personnel records and, if 
service personnel records that were found show that the 
Veteran had symptomatology associated with a cardiovascular 
disorder or diabetes mellitus, to schedule the Veteran for VA 
examinations.  The Board also directed the AMC that if 
additionally received evidence provided a reasonable basis 
for substantiating the claim of service connection for a 
psychiatric disorder, appropriate developmental action should 
be taken.  Moreover, the Board directed the AMC to schedule 
the Veteran for a VA audiological examination.  

In April 2008, the service department indicated that the 
Veteran's service personnel records no longer exist and that 
his service personnel records were fire-related.  Further 
efforts to obtain the Veteran's service personnel records 
would be futile.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

In May 2009, the Veteran underwent a VA audiological 
examination.
The case was readjudicated in the June 2009 SSOC.

Based on this history, the Board finds that the AMC has 
complied with the directives of the December 2006 remand, to 
the extent possible.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and AMC informed the Veteran of VA's duty 
to assist him in the development of his claim in letters sent 
in June 2002, April 2003, July 2004, March 2006, August 2006, 
January 2007, April 2008, and May 2009, which were 
specifically intended to address the requirements of the 
VCAA.  The June 2002 and July 2004 VCAA letters informed the 
Veteran of the evidence necessary to establish direct service 
connection.  

Although the VCAA letters did not advise the Veteran of the 
evidence necessary to establish secondary service connection, 
the evidence of record indicates that the Veteran had actual 
knowledge of what is necessary to substantiate his secondary 
service connection claim.  Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

In this case, the Veteran demonstrated knowledge of the 
elements to establish secondary service connection by virtue 
of his August 2004 statement.  Specifically, the Veteran 
argued that his psychiatric disorder is secondary to physical 
ailments.  See the August 2004 VA Form 21-4138 (statement in 
support of claim).  
This demonstrates that the Veteran was aware that the 
evidence would have to show that a service-connected 
disability caused or aggravated his psychiatric disorder.
[In any event, as will be discussed below, the Veteran does 
not in fact have any service-connected disabilities; no 
amount of VCAA notice would alter this fact.]

As for the evidence to be provided by the Veteran, he was 
specifically advised in the June 2002 VCAA letter to inform 
VA of medical evidence pertaining to his claimed disability 
and to submit VA Form(s) 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

Moreover, in the July 2004 VCAA letter, the Veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claims.

As for evidence to be obtained by VA, in the July 2004 
letter, the Veteran was advised that VA was responsible for 
getting relevant records from any Federal agency, to include 
records from the military, VA medical centers (including 
private facilities where VA authorized treatment), and the 
Social Security Administration.  The Veteran was also told 
that VA make reasonable efforts to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.  

The various VCAA letters reflect that the Veteran was in 
essence told to submit any evidence in his possession.  See, 
e.g., the July 26, 2004 letter, page 1.  The VCAA letters 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The claims were denied by  the RO and AMC on basis of element 
(2), current disability, and/or element (3), relationship of 
such disability to the Veteran's service.  As explained 
above, the Veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements regarding these claims.  The RO and the AMC 
specifically addressed elements (4) and (5) in the March 
2006, August 2006, and May 2009 VCAA letters.  Because the 
Veteran's claims are being denied, elements (4) and (5) 
remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The evidence of record includes VA and private medical 
records, records from the Social Security Administration, and 
a report of a VA audiological examination, which will be 
described below.

As was discussed above in connection with Stegall, pursuant 
to the Board's remand instructions the AMC attempted to 
obtain the Veteran's service personnel records, without 
success.  Similarly, the RO and AMC attempted to obtain 
service treatment records, without success.  There is no 
indication that such records now exist.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) elaborated on VA's 
responsibility to obtain a veteran's service treatment 
records.  Specifically, the Federal Circuit stated the VA 
must make more than a single attempt to locate such records, 
and must inform the veteran of their absence, so that he may 
independently seek to obtain them.  See also McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In this case, the record documents 
VA's attempts to obtain the Veteran's service treatment 
records and service personnel records.  Although the 
Veteran's representative asserted in a September 2005 
statement that the attempts to obtain the service treatment 
records were inadequate, it is apparent that these records 
have been lost.  They appear to have been destroyed in a fire 
at the National Personnel Records Center (NPRC) in July 1973.  

Review of the Veteran's claims file reveals several 
unsuccessful attempts by VA to locate the Veteran's records, 
without success ands without any suggestion that the record 
may still exist somewhere.  The most recent such attempts to 
obtain service treatment records were made in July 2006 and 
April 2008, and there was an attempt to obtain service 
personnel records in April 2008.  None of these attempts 
indicated that the whereabouts of the missing records can 
reasonably be ascertained.  The Veteran himself is not in 
possession of the records, nor does he know where they may be 
located.  

It is clear that any additional efforts to obtain the 
Veteran's service treatment records and service personnel 
records would be fruitless.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].

The Board again notes that VA examinations and medical 
opinions were not obtained regarding the claims of service 
connection for diabetes mellitus; a cardiovascular disorder, 
to include coronary artery disease with angina; and 
psychiatric disorder.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), VA must provide a VA medical examination in 
service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

As is discussed below in detail, the outcomes of these claims 
hinge on element (2), what occurred, or more to the point 
what did not occur, during service or in the period of time 
immediately thereafter.  A medical examination and opinion 
would not shed any light on this crucial element.  Therefore, 
under the circumstances presented in this case, a remand for 
such examination and opinion would serve no useful purpose 
because such examination is not "necessary."  The duty to 
assist is not invoked, even under Charles v. Principi, 16 
Vet. App. 370 (2002), where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
See also 38 U.S.C.A. § 5103A(a)(2) (West 2002).  In other 
words, no medical examination and opinion are required per 
McLendon.  Remand for medical examinations and opinions is 
therefore not necessary.

Also, in the absence of a service-connected disability, 
remand for a medical opinion regarding whether a psychiatric 
disorder was caused or aggravated by another disability is 
thus not necessary.

As for the hearing loss claim, when VA does undertake to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the report of the May 2009 VA audiological examination 
obtained in this case is more than adequate.  The report of 
the VA examination reflects that VA examiner reviewed the 
Veteran's claims file, conducted an audiological examination 
and rendered an opinion.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of a 
representative.  He has presented oral testimony at a hearing 
held at the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the Veteran's 
claims file.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for a cardiovascular 
disorder, to include coronary artery disease with angina.

3.  Entitlement to service connection for a psychiatric 
disability, to include an anxiety disorder with stress, 
claimed on a direct basis and as secondary to service-
connected disabilities.

For the sake of economy, the Board will discuss these issues 
together.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2008).

For certain chronic disorders, to include diabetes mellitus 
and cardiovascular disorders, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2008); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Missing records

At the outset of its discussion, the Board again notes that 
the Veteran's service treatment records and service personnel 
records are missing and appear to be unavailable.  The RO and 
AMC tried several times to locate the Veteran's service 
records but were not successful.  See Hayre, supra.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005) [the Court 
declined to apply an "adverse presumption" where records have 
been lost or destroyed while in Government control which 
would have required VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].



Discussion

Element (1), current disability, has been met.  It is 
uncontroverted that the Veteran has been diagnosed as having 
type II diabetes mellitus, cardiovascular disease [ischemic 
heart disease/coronary artery disease, hypertension, 
hypertensive cardiovascular disease], and major depressive 
disorder and anxiety.  

Turning to Hickson element (2), in-service disease or injury, 
the Veteran alleges that he had dizziness, weakness, chest 
pain, rheumatic fever with a heart murmur, and high blood 
sugar in service.  See July 2008 statement of the Veteran; 
hearing transcript, pages 4, 7-8; June 2002 VA Form 21-4138 
(statement in support of claim).  He testified that he had a 
heart murmur in service.  See hearing transcript, page 8.  
The Veteran also testified that in service he was regularly 
given Article 15's for failure to obtain medical treatment.  
See id. at page 5.  He also appears to contend that his 
behavior which led to the Article 15's constituted 
psychiatric symptomatology.  See id. at page 9. 

Notwithstanding the lack of service treatment records, the 
record as a whole does not indicate that the Veteran had 
diabetes mellitus, a cardiovascular disorder, or a 
psychiatric disorder in service or for many years afterwards.  
A July 1992 private treatment record reflects that diabetes 
mellitus was first diagnosed approximately four years before 
[i.e., in 1988], or approximately 25 years after the 
Veteran's separation from active duty.  Private treatment 
records show that the Veteran first had a cardiovascular 
disorder in November 1991.  Moreover, private and VA 
treatment records reveal that a psychiatric disorder was 
first diagnosed in 2002.  VA treatment records reflect that 
the Veteran had depression in the late 1990s and that he had 
a recurrence of depression starting in 2002 due to a family 
tragedy.

These medical reports appear to be congruent with the 
evidence in the claims folder, which does not indicate the 
existence of the various claimed disabilities until at least 
a quarter of a century after the Veteran left military 
service.  

The Veteran in essence refers to assorted self-reported 
symptoms and behaviors which he claims that he experienced in 
service (dizziness, weakness, chest pain, and psychiatric 
problems) and such constituted initial manifestations of his 
current diabetes mellitus, cardiovascular disorder, and 
psychiatric disorder.  The Veteran's assertions about the 
etiologies of his current disabilities are not competent 
medical evidence.  It is well-settled that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The opinion of the 
Veteran is entitled to no weight of probative value.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Boiled down to its essence, all references to in-service 
symptomatology emanates from the Veteran himself.  His 
reports that a heart murmur was found in service in 1962 
appears in a December 1989 private treatment record and the 
report of the June 1995 general medical examination.  
However, this does not serve to confirm those assertions.  It 
is now well established that information from a veteran which 
is merely transcribed by a medical professional still amounts 
only to a statement from the veteran.  See Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that an opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described].  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence].  

In light of the Veteran's entire medical history, the Board 
finds that supporting medical evidence is lacking to show 
that the Veteran had type II diabetes mellitus, a 
cardiovascular disorder, or a psychiatric disorder in service 
or within the one year presumptive period after service.  
Therefore, Hickson element (2) is not satisfied.


The Veteran is also contending that his currently diagnosed 
psychiatric disorder is secondary to his physical 
disabilities. However, service-connection has not been 
granted for any disability.  In the absence of a service-
connected disability, service connection for a psychiatric 
disorder may not be granted on a secondary basis.  
Wallin element (2) has not been met as to that claim.  

In the absence of element (2), in-service disease or a 
service-connected disability, medical nexus is an 
impossibility.  Indeed, there is no competent medical 
evidence as to any of the three issues being considered.  To 
the extent that the Veteran himself is attempting to 
establish such a nexus through his own statements, he is not 
competent to do so.  See Espiritu, supra.  Accordingly, 
Hickson and Wallin element (3), medical nexus, is not 
satisfied.

The Veteran appears to be contending that his claimed 
disabilities have existed since service. The Board is of 
course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as detailed above 
there is no competent medical evidence of any of the claimed 
disabilities for decades after service.  Supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent]. Such evidence is lacking in this 
case.

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
type II diabetes mellitus, a cardiovascular disorder, and 
psychiatric disorder.  The claims are therefore denied.




	(CONTINUED ON NEXT PAGE)


4.  Entitlement to service connection for hearing loss.

Relevant law and regulations

The law and regulations regarding service connection in 
general have been stated above and will not be repeated.

Current disability 

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

With respect to Hickson element (1), current disability, the 
May 2009 VA examiner conducted an audiological examination 
and twice in her report diagnosed normal hearing bilaterally.  
There is no other audiology evaluation of record.  

A report of a July 2002 private examination reflects that the 
Veteran reported that he had had hearing loss for 
approximately five years.  The physician did not conduct an 
audiological examination.  The physician stated the 
following:

The claimant indicated some hearing loss.  I did 
not note that he had difficulty in hearing my 
normally quiet voice either while doing the history 
when he sat approximately four feet from me and/or 
the examination when I was standing behind him and 
he could not be expected to read my lips.

See report of the July 2, 2002, page 6.

Therefore, the physician's diagnosis of hearing loss is 
clearly based upon a history given by the Veteran and not on 
clinical evaluation, and therefore is not competent medical 
evidence of hearing loss.  See LeShore, supra.

To the extent that the Veteran contends that he has bilateral 
hearing loss, the Board again notes that it is well 
established that lay persons without medical training, such 
as the Veteran, are not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters 
such as diagnosis.  See Espiritu, supra; see also 38 C.F.R. § 
3.159 (a)(1).  

It is well settled that VA disability benefits are not 
available if a disability does not exist.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  On that 
basis the claim fails.

In the absence of Hickson element (1), the Board concludes 
that a preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The benefit sought on appeal is denied.







	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for a cardiovascular disorder, to include 
coronary artery disease with angina, is denied.

Service connection for a psychiatric disorder, to include an 
anxiety disorder with stress, claimed on a direct basis and 
as secondary to service-connected disabilities, is denied.

Service connection for bilateral hearing loss is denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


